It is my pleasure, at the outset, to warmly congratulate you, Sir, on your election as President of the General Assembly at its seventieth session. I also wish to extend my deep appreciation to your predecessor, His Excellency Mr. Sam Kutesa, for his commendable efforts in conducting the business of the sixty-ninth session of the Assembly.
Seventy years after the birth of the United Nations, with its promise of peace, justice and development for all and its call for all nations to act in concert for the common good, it is undeniable, however, that we continue to live in an unfair and unequal world — a world where conflicts and wars rage, where extreme
poverty persists in the midst of plenty, where children die from easily preventable diseases and where justice is routinely trampled.
The United Nations is itself a reflection of the unfair, unequal and undemocratic global order. In the United Nations, the overwhelming majority of Member States are marginalized. The General Assembly, which should be the most powerful organ, is bereft of real power and influence. Power and decision-making are dominated by a few among the few. Two decades of talk to reform the Organization have yielded zero results. The resistance of those who believe that they benefit from the current configuration is so stiff and the ranks of those who seek change are so divided by approaches driven by narrow national interests that the enthusiasm for reform is giving way to a disquieting paralysis.
Yet all Member States, peoples and political and social forces that thirst for peace, justice, equitable socioeconomic development and the protection and enhancement of the environment must not give up. We need to persist in our efforts to rebuild and revitalize the United Nations. We need to strengthen our solidarity and defend the time-tested principles of the equal sovereignty of nations, respect for territorial integrity, peaceful coexistence, the right of nations to choose their social and economic path of development, respect for the dignity and rights of citizens and migrants, and fidelity to the Charter of the United Nations and international law. We need to work and cooperate at the national, regional and global levels to achieve sustainable and equitable development, a lofty goal that underpins peace and social justice.
We need to fight to avert an environmental catastrophe that awaits humankind and threatens human civilization. That will require more than human ingenuity and advances in science and technology. We must realize that there can be no technological fix to the environmental challenge. It will require radical change away from economic and social systems based on greed, the maximization of profits for the few, massive inequality, and unsustainable and unhealthy patterns of consumption and gross wastage.
Eritrea is committed to striving for a fair, just, truly representative and effective United Nations, because it was and still is a victim of the United Nations and the Powers that have dominated the Organization. Six decades ago, we were denied our inalienable right to self-determination and independence. For three
15-29946 7/33

A/70/PV.28 03/10/2015
decades, we were savagely bombed from the air and the ground, with the aim of crushing our liberation struggle; and today we are being subjected to unfair and illegitimate sanctions and baseless accusations. The United Nations and its Security Council continue to countenance the illegal occupation of our sovereign territory in violation of international law and several Security Council resolutions.
Despite that hostility and injustice, Eritrea achieved independence by dint of a heroic struggle against tremendous odds. Today, Eritrea is making remarkable progress in building a nation based on citizenship and inclusiveness and respect for human dignity and rights. It is peaceful, stable, secure and harmonious, achieving unity in diversity, with its people animated by a common struggle and committed to a common future. It has avoided the pitfalls of sectarianism, radicalization and terrorism that have infected the surrounding region and many other areas in the world.
On another front, Eritrea is building a solid basis for sustainable development with social justice by prioritizing education, health, agriculture, industrialization, infrastructure, science and technology, all within a framework of regional cooperation and integration in the Horn of Africa and the Gulf region across the Red Sea. Eritrea welcomes the adoption of the Sustainable Development Goals contained in the 2030 Agenda for Sustainable Development (resolution 70/1), which are in accord with its development vision and priorities, and is determined to achieve them ahead of the 2030 deadline.
Maintaining its focus on development, Eritrea is fighting human trafficking and is working to stabilize illegal migration and give youth and women adequate opportunities to pursue a high quality of life and build their nation. Eritrea is also making its contribution to regional peace, stability and security in the Red Sea region and the Horn of Africa. Eritrea sees its own efforts to promote peace, justice, development and environmental protection as part of the global struggle for a better, fairer and more equitable world and for a strong, effective and truly representative United Nations.
